OPINION
Per CURIAM:
The motion to strike the bill of exceptions for not having been filed within the time required by §2321.05 R. C. (which requires that the party excepting must reduce his exceptions to writing and file same with the court within 40 days after the final order from which the appeal was taken) is granted for the reason as appears from the bill of exceptions certified to by the trial court, that when- filed on May 14, 1953, it contained only the cover title page, followed by numerous blank pages and that at that time it did not contain any of the proceedings and that subsequent to the fortieth day from the final order appealed from, pages 2 to 225 and exhibits were substituted for the blank pages.
We therefore are bound by the findings of fact and find that *572upon the facts as thus found by the court, the conclusions of law are weli supported. Judgment affirmed. Exc. Order see journal.
HURD, PJ, KOVACHY and SKEEL, J, concur.